Title: To John Adams from Benjamin Rush, 10 June 1806
From: Rush, Benjamin
To: Adams, John



My much respected & dear friend
Philada June 10th. 1806

My long delay in answering your last letter has arisen from two causes—an unusual share of business from an unusually sickly Spring—and the Want of Subjects for a letter that would be interesting to you.
I perfectly accord with you in your opinions respecting the tendency, and issue of the present state of things in the World. Never perhaps was there a time in which there was more to fear from the wickedness and folly, and less to hope from the Virtue & Wisdom of man. A newspaper, once the Vehicle of pleasing or useful intelligence, is now the sad record only of misery & crimes. All systems of political order and happiness seem of late years to have disappointed their founders and Advocates. Civilization, Science and Commerce have long ago failed in their Attempts to improve the Condition of mankind, and even liberty itself from which more was expected than from all other human means, has lately appeared to be insufficient for that purpose. If we fly from the lyon of despotism, the bear of Anarchy meets us, or if we retire from both, and lean our hand upon the Wall of our domestic sanctuary, the recollection of past, or the dread of future evils, bites us like a serpent.—
“Oh! for a lodge in some vast Wilderness!
Some boundless contiguity of Shade.
Where rumor of Oppression, and deceit,
Of unsuccessful and successful War,
Might never reach me more.”
My only hope for suffering, and depressed humanity is derived from a belief in a new and divine order of things which we are told will be introduced into our World by the influence of the Gospel upon individuals and nations. It was predicted of the Messiah that he should be “the desire of all nations.” Should the present system of violence and Subjugation of whole nations continue, that prophesy must soon be fulfilled, for I believe there is at this time scarcely a nation upon the face of the earth that is satisfied with its government, or its rulers, and that would not exchange both for others, though probably in their present state of ignorance—not—for the government of the future king of saints and nations. A few more years of suffering—will probably bring About the fulfilment of the prophesy, and render him indeed the “desire of all nations.”
You complain of my reserve upon political subjects. This you know is not natural to me. My silence upon those subjects arises Wholly, from ignorance, & perhaps a criminal indifference to the Affairs of our Country. You may easily conceive the extent of both, when I add, that no praises or censures pronounced upon J: Randolph’s famous speeches, could induce me to read them, and that at a time when little else was spoken of in all the fashionable circles in Philadelphia.
I am not surprised at you Anecdote of Govr McKean. Were I to turn Clergyman, I think I could preach a whole year upon two short texts. They are “Put not your trust in Man,” and “beware of Man.”
I have lately been favoured with a Visit from a Polish Gentleman who spent six Weeks in Paris on his Way to America. He described the present miserable state of his native country in the most pathetic and affecting terms. He dined with Tallerand while in Paris who spoke with great Contempt at his table of the American Character. He saw but one man in the United States (he said) who was unwilling to Sell every thing he possessed. The property held by that man so very dear was, “a favorite dog.”
I lament that my letters are such feeble echoes of yours. Continue to honour me with the your matured effusions of your mind reflections upon men and things. The most careless of them, afford neither of reflection instruction and pleasure to my whole family. I cannot conclude without offering my sympathy to you and Mrs Adams up in the your late Domestic Afflictions. I hope the name and blood of your grand son will save his life. Miranda has been the unfortunate cause of distress to more families than yours. Col. Burr who spent an hour or two with him at my house, said – “he would fail in his enterprise”—for “he is (said the Colonel) not a practical man.”
            With Cordial salutations to Mrs Adams in which my dear Mrs Rush joins I bid you an affectionate A Dieu! 
            Ever yours

Benjn: Rush